IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42899

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 746
                                                )
       Plaintiff-Respondent,                    )   Filed: December 4, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SCOTT DOUGLAS BRASSFIELD,                       )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order relinquishing jurisdiction and executing modified sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Scott Douglas Brassfield pled guilty to felony driving under the influence. Idaho Code
§§ 18-8004, 18-8005(6). The district court sentenced Brassfield to a unified term of ten years
with three years determinate and retained jurisdiction.       Following the period of retained
jurisdiction, the district court suspended Brassfield’s sentence and placed him on probation for a
period of ten years. Subsequently, Brassfield admitted to violating his probation and the district
court revoked his probation, ordered Brassfield’s sentence executed, and again retained
jurisdiction. After this second period of retained jurisdiction, the district court relinquished
jurisdiction and reduced Brassfield’s underlying sentence to ten years with two and one-half



                                                1
years determinate. Brassfield appeals asserting that the district court abused its discretion by
failing to place him on probation following his second period of retained jurisdiction.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Brassfield
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Brassfield argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Brassfield’s case. The record does not indicate that
the district court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and reducing Brassfield’s
sentence are affirmed.




                                                   2